09/15/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0460


                                         OP 21-0460


 KIRK B. REISBECK,
                                                                             FILED
                                                                              SEP 15 2021
              Petitioner,                                                   Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana

       v.
                                                                      ORDER
MONTANA FIRST JUDICIAL DISTRICT
COURT, LEWIS & CLARK COUNTY and HON.
MIKE MENEHAN, DISTRICT COURT JUDGE,

              Respondent.


       This case involves claims by Kirk B. Reisbeck (Reisbeck) against Farmers
Insurance Exchange (Farmers) in which Reisbeck asserts Famers contractually owes him
UIM benefits and that Farmers has and continues to violate its continuing duty to act in
good faith under the UTPA to conduct a reasonable investigation of his claims and attempt
in good faith to effectuate prompt, fair, and equitable settlement of claims in which liability
has become reasonably clear. See § 33-18-201(4), (6), MCA. Trial is currently set for
September 27, 2021.
       Reisbeck brings a writ Of supervisory control seeking an order to stay the trial date
and further proceedings in the District Court and further seeking a ruling that the District
Court is proceeding under a rnistake of law by refusing to follow the mandate ofLorang v.
Fortis Insurance Company, 2008 MT 252, 345 Mont. 12, 192 P.3d 186.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182, ¶ 5, 361 Mont. 279, 259 P.3d 754. Consistent with Rule 14(3), it is the
Court's practice to refrain from exercising supervisory control when the petitioner has an
adequate remedy of appeal. See e.g., Buckles v. Mont. Seventh Judicial Dist. Court,
No. OP 16-0517, 386 Mont. 393, 386 P.3d 545 (Oct. 18, 2016); Lichte v. Mont. Eighteenth
Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868 (Aug. 24, 2016).
       Here, Reisbeck asserts he is reluctant to request a stay of his long-awaited trial but
asserts the District Court is proceeding under a mistake of law which prejudices the
proceedings and places him at significant disadvantage in making his case. He asserts trial
is anticipated to last 5 days with 36 witnesses identified, including 14 medical providers
and expert witnesses, which will result in "substantial expense to both parties, the
taxpayers, and a significant time commitment for the District Court."
       M. R. App. P. 14(3), requires that to support issuance of a writ of supervisory
control, urgency or, emergency factors exist that make the normal appeal process
inadequate. Reisbeck does not assert urgency or emergency, nor does he allege appeal is
an inadequate remedy. Rather, Reisbeck asserts judicial economy type allegations in
support of issuance of the writ to "avoid undue cost and delay to the parties."
       As set forth above, supervisory control is an extraordinary remedy and its issuance
requires urgency or emergency factors that make the normal appeal process inadequate; an
assertion of desire to avoid cost and delay attendant in the normal appeal process does not
meet this requirement. This Court has held that conserving resources, without more, is
insufficient grounds to justify supervisory control where a party can seek review of the
lower court's ruling on appeal and there is no evidence that relief on appeal would be
inadequate. Yellowstone Elec. Co. v. Mont. Seventh Judicial Dist. Court, No. OP-19-0348,
397 Mont. 552, 449 P.3d 787 (Aug. 6, 2019).           In this instance, Reisbeck has not
demonstrated that remedy on appeal would be inadequate.
       IT IS THEREFORE ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.


                                             2
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioners, all counsel of record in the First Judicial District Court, Lewis and Clark
County, Cause No. ADV 2017-696, and the Honorable Mike Menehan, presiding Judge.
                    V1,%
      DATED this IS ---clay of Septernber, 2021.




                                                               Justices




                                           3